Opinion filed April 3, 2008











 








 




Opinion filed April 3,
2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00082-CV 
                                                     __________
 
                               IN
THE INTEREST OF A.A. AND A.E.,
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                           Ector
County, Texas
 
                                             Trial
Court Cause No. CC2-2602-PC
                                                                                                                                                            

 
                                             M
E M O R A N D U M   O P I N I O N
This
appeal arises from a conservatorship/termination proceeding filed by the
Department of Family and Protective Services (the Department).  In addition to
seeking the termination of the parental rights of the parents of A.A. and A.E.,
the Department sought to modify a prior order pertaining to Stephanie Lawson=s conservatorship of one of
the children.  Lawson is the maternal grandmother of A.A. and A.E.  She filed a
counter-petition seeking to be named as the managing conservator of the
children.
The
trial court terminated the parental rights of the children=s parents.  The trial court
also terminated Lawson=s
previous conservatorship status and denied her counter-petition.  The trial
court appointed Brenda Erwin, the children=s
aunt, as the sole managing conservator of the children.  Lawson challenges the
trial court=s order in
a single issue.  We affirm.




                                                                        Analysis
We
must determine at the outset whether Lawson has preserved her issue for
appellate review.  The Department maintains that she has not because she failed
to timely file a statement of points on appeal.  We agree.
Lawson
did not file a statement of points as required, and she did not file a motion
for new trial.  Tex. Fam. Code Ann.
' 263.405(b), (b-1),
(i) (Vernon Supp.2007).  The statute is clear that a party who does not file a
statement of the points on appeal within fifteen days does not preserve any
issues for appeal.  Section 263.405(i); In re M.N., 230 S.W.3d 248, 249
(Tex. App.CEastland
2007, pet. filed); In re T.T., 228 S.W.3d 312 (Tex. App.CHouston [14th Dist.] 2007,
pet. denied); In re J.W.H., 222 S.W.3d 661 (Tex. App.CWaco 2007, no pet.). We may
not consider any issues that are not contained in a statement of points on
appeal. Section 263.405(i); In re M.N., 230 S.W.3d at 249‑50.
                                                               This
Court=s Ruling
The
judgment of the trial court is affirmed.
 
 
TERRY McCALL
JUSTICE
 
April 3, 2008
Panel consists of: Wright, C.J., 
McCall, J., and Strange, J.